Name: Commission Regulation (EEC) No 678/90 of 20 March 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 90 Official Journal of the European Communities No L 75/ 15 COMMISSION REGULATION (EEC) No 678/90 of 20 March 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 631 /90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 Q, as last amended by Regulation (EEC) No 661 /90 (8); Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of = the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, and rape seed will be confirmed or replaced as from 21 March 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marketing year of the application of the system of maximum guaran ­ teed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 21 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p . 2. O OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 69, 16. 3 . 1990, p. 24. 0 OJ No L 167, 25. 7. 1972, p. 9. 0 OJ No L 197, 26. 7 . 1988, p . 10 . 0 OJ No L 59, 8 . 3 . 1990, p. 39 . OI No L 71 , 17. 3 . 1990, p. 30. O OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 No L 75/16 Official Journal of the European Communities 21 . 3 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 3 4 5 6 7 (') 8 (') 1 . Gross aids (ECU) : |  Spain 1,170 1,170 1,170 1,170 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,969 25,974 25,978 23,215 21,500 21,500 2. Final aids : \ (a) Seed harvested and processed in : \ 1  Federal Republic of Germany (DM) 61,58 61,60 61,61 55,19 51,14 51,34  Netherlands (Fl) 68,50 68,52 68,53 61,24 56,71 56,94  BLEU (Bfrs/Lfrs) 1 253,96 1 254,21 1 254,40 1 120,98 1 038,17 1 038,17  France (FF) 197,88 197,88 197,87 176,18 162,97 162,97  Denmark (Dkr) 231,90 231,95 231,99 207,31 192,00 191,79  Ireland ( £ Irl) 22,023 22,024 22,023 19,608 18,139 18,139  United Kingdom ( £) 16,345 16,314 16,260 13,863 12,860 12,750  Italy (Lit) 43 466 43 462 43 457 38 617 37 066 36 958  Greece (Dr) 4 595,13 4 589,00 4 553,37 3 904,62 4 234,12 4 137,05 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 270,63 270,63  in another Member State (Pta) 3 677,48 3 678,92 3 676,82 3 253,12 3 082,52 3 058,63 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 374,37 5 373,68 5 361,73 4 768,14 4 626,99 4 563,40 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 21 . 3 . 90 Official Journal of the European Communities No L 75/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period I 3 4 5 6 ?(') 8 (') 1 . Gross aids (ECU) : I  Spain 3,670 3,670 3,670 3,670 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,469 28,474 28,478 25,715 24,000 24,000 2. Final aids : I l I l (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 67,48 67,50 67,51 61,09 57,04 57,25  Netherlands (Fl) 75,10 75,11 75,12 67,83 63,31 63,53  BLEU (Bfrs/Lfrs) 1 374,68 1 374,92 1 375,12 1 241,70 1 158,89 1 158,89  France (FF) 217,12 217,12 217,12 195,42 182,22 182^2  Denmark (Dkr) 254,23 254,27 254,31 229,64 214,32 214,12  Ireland ( £ Irl) 24,165 24,165 24,165 21,750 20,281 20,281  United Kingdom ( £) 18,106 18,074 18,021 15,624 14,634 14,524  Italy (Lit) 47 716 47 712 47 707 42 867 41 406 41 298  Greece (Dr) 5 075,07 5 068,94 5 033,31 4 384,56 4 757,90 4 660,83 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 561,13 561,13 561,13 561,13 652,87 652,87  in another Member State (Pta) 4 059,72 4 061,16 4 059,06 3 635,36 3 464,76 3 440,87 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 499,40 499,40 499,40 499,40 512,33 512,33  in another Member State (Esc) 5 873,77 5 873,08 5861,13 5 267,54 5 139,31 5 075,72 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 75/18 Official Journal of the European Communities 21 . 3 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 3 4 5 6 7 1 . Gross aids (ECU) : I  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 35,587 35,584 35,274 35,274 32,795 2. Final aids : I (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM) 84,29 84,29 83,57 83,62 77,82  Netherlands (Fl) 93,87 93,87 93,05 93,05 86,51  BLEU (Bfrs/Lfrs) 1 718,39 1 718,24 1 703,27 1 703,27 1 583,57  France (FF) 271,87 271,80 269,32 269,32 249,86  Denmark (Dkr) 317,79 317,77 315,00 315,00 292,86  Ireland ( £ Irl) 30,259 30,251 29,975 29,975 27,809  United Kingdom ( £) 23,076 23,031 22,702 22,667 20,546  Italy (Lit) 59 801 59 781 59 223 59 223 54 881  Greece (Dr) 6 432,80 6 423,53 6 315,44 6 288,65 5 729,43 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 450,33 4 450,70 4 401,31 4 393,54 4 019,76 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 907,92 7 905,18 7 825,86 7 808,65 7 279,14  in another Member State (Esc) 7 735,08 7 732,40 7 654,81 7 637,98 7 120,04 3 . Compensatory aids :  in Spain (Pta) 4 422,48 4 422,86 4 373,47 4 365,69 3 991,92 4. Special aid : II lili  in Portugal (Esc) 7 735,08 7 732,40 7 654,81 7 637,98 7 120,04 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) l Current 1st period 2nd period 3rd period 4th period 5th period l 3 4 5 6 7 8 DM 2,039680 2,035060 2,031060 2,026880 2,026880 2,016250 Fl 2,296380 2,292570 2,288780 2,284910 2,284910 2,273160 Bfrs/Lfrs 42,398300 42,384600 42,369200 42,345600 42,345600 42,279700 FF 6,897550 6,895750 6,894460 6,894060 6,894060 6,887140 Dkr 7,821580 7,833770 7,840010 7,848310 7,848310 7,871670 £Irl 0,766311 0,766242 0,766682 0,766821 0,766821 0,768927 £ 0,736518 0,739422 0,741803 0,744317 0,744317 0,751266 Lit 1 505,72 1 508,06 1 510,38 1 512,46 1 512,46 1 518,96 Dr 193,20400 194,17600 19633800 198,21400 198,21400 203,65600 Esc 180,08000 180,89700 181,71900 182,81000 182,81000 186,24500 Pta 131,07000 131,55700 131,93400 132,37100 132,37100 133,60100